Citation Nr: 1613371	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  14-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to May 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2014 rating decision of the RO in St. Paul, Minnesota, in which the previously denied claim for service connection for PTSD was reopened, but denied on the merits.  The RO also denied the claims for service connection for bipolar disorder and anxiety.  In March 2014, the Veteran filed a notice of disagreement (NOD) with the denials.  A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

During the pendency of the appeal, jurisdiction over the Veteran's claims file was transferred to the RO in Sioux Falls, South Dakota.

In September 2015, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the undersigned agreed to hold the record open for an additional 60 days to allow for the submission of additional evidence.  However, no additional evidence was added to the record.  In December 2015, the Veteran again requested that the record be held open an additional 60 days.  Again, However, no additional evidence was added to the record.

The Board notes that, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to PTSD as encompassing the first and second issues set forth on the title page.

With regard to the characterization of the remaining issue on appeal, entitlement to service connection for an acquired psychiatric disability other than PTSD, the Board notes that new and material evidence is not necessary, as that matter was not previously denied.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996 (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  Here, the medical evidence of record reflects psychiatric diagnoses other than PTSD, to include bipolar disorder and anxiety.  Therefore, the claim for service connection for an acquired psychiatric disorder is appropriately styled as a de novo claim for service connection.  

Finally, although the RO characterized the issues on appeal as entitlement to service connection for bipolar disorder and anxiety, the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder and anxiety, has been characterized broadly by the Board to encompass any psychiatric diagnosis of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the request to reopen the previously denied claim for service connection for PTSD and the underlying claim for service connection for PTSD is set forth below.  The matter of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the remand following the order; that matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a October 2012 rating decision, the RO denied service connection for PTSD.  Although notified of the denial in a October 2012 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  New evidence associated with the claims file since the October 2012 denial relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.

4.  Although the Veteran has not alleged a stressor related to combat or to fear associated with hostile military or terrorist activities, his alleged stressor of witnessing a fellow sailor die has essentially been corroborated by competent, probative evidence; and VA has conceded the occurrence of such stressor.

5.  The record includes relatively evenly balanced medical opinions on the question of whether the Veteran meets the diagnostic criteria for PTSD, and the medical opinions diagnosing PTSD also tends to establish a link between the Veteran's current symptoms and his corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  The October 2012 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As additional evidence received since the RO's October 2012 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5103,5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable dispositions of the request to reopen the claim for service connection for PTSD and the underlying claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

II.  Petition to Reopen

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See  38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for PTSD was previously denied in an October 2012 rating decision.  The pertinent evidence then of record consisted of his service treatment records and the Veteran's lay statements.  The RO noted that the Veteran's service treatment records do not document any treatment, diagnosis, or symptoms of PTSD during service.  Additionally, the RO noted that the evidence of record did not show a current diagnosis of PTSD.  On these bases, the AOJ denied the Veteran's claim.

Although notified of the October 2012 denial in a letter dated the same month, the Veteran did not initiate an appeal.  Moreover, no new and material evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  The Board notes that the Veteran's November 2013 submission of a 1997 Command History for the U.S.S. Florida does not fall within 38 C.F.R. § 3.156(c) exception to finality because, although the record existed at the time of the October 2012 rating decision, despite the RO's July 2012 request that the Veteran provide sufficient information regarding his claimed in service stressor that would have allowed VA the opportunity to identify and obtain that record, the Veteran failed to respond to the RO's letter.  See 38 C.F.R. § 3.156(c)(2).  Therefore, the RO's October 2012 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed a request to reopen his previously denied claim for service connection for PTSD in October 2013.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the October 2012 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the October 2012 rating decision includes VA treatment records, January 2014 and May 2014 VA examination reports, a 1997 Command History, and the Veteran's lay statements, including his September 2015 Board hearing testimony before the undersigned.  Of particular relevance are the Veteran's VA treatment records reflecting multiple diagnoses of PTSD.  Furthermore, the VA treatment providers attribute the Veteran's PTSD symptoms to his military service, specifically his alleged in-service stressor.  Also, the 1997 Command History notes that, while the Veteran's was stationed aboard the U.S.S. Florida, another sailor died.

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for PTSD.  The evidence is "new" in that it was not before the RO at the time of the October 2012 final denial, and it is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to the claim for service connection for PTSD.  Specifically, it relates to unestablished facts necessary to substantiate the claim for service connection-the occurrence of the alleged in-service stressor, a current diagnosis of PTSD, and a nexus between the Veteran's symptomatology and his in-service stressor.  Moreover, when considered in light of  Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the new evidence is material if, at a minimum, triggers the Secretary's duty to obtain an examination/ opinion), this evidence provides a reasonable possibility of substantiating the claim for service connection for PTSD.

Under these circumstances, the Board concludes that the criteria for reopening the previously denied claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

As mentioned previously, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125.  The Board notes that the DSM-5 recently replaced the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was not certified to the Board until June 16, 2015, the DSM-5 is applicable.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2014).

On  July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, it is noted that the Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to the claim herein decided.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  

Here, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, service connection for PTSD is warranted.

The Veteran claims that he currently suffers from PTSD as a result of his military service in the United States Navy.  Specifically, the Veteran alleges that, while stationed aboard the U.S.S. Silversides, he heard a number of explosions on the shore line and his ship was tossed about.  He stated that he feared for his life.  He said that the submarine could not leave its station until it completed its mission, and it nearly ran out of food and supplies.  Additionally, he stated that the submarines duties included tracking hostile sea surface units and engaging in intelligence gathering missions.  He stated that he feared for his life during these operations.

Additionally, the Veteran alleges that, while stationed aboard the U.S.S. Florida in February 1997, he witnessed a fellow sailor die.  Specifically, he stated that the sailor with whom he was standing watch collapsed at the navigation station.  He stated that no one went to the sailor's aid, and it took one hour until medical attention was provided.  Nevertheless, the sailor died.  He stated that he could hear the sailor take his last breath, and that he thought about this incident every day.  He stated that, after this incident, his psychiatric condition deteriorated.  See November 2013 VA Form 21-0781.

The Veteran's military personnel record shows that he served aboard the U.S.S. Silversides from November 1989 to August 1994, and that he served aboard the U.S.S. Florida from January 1997 until his discharge in May 1998.  His military personnel records also show that he served as a yeoman.  In support of his claim, the Veteran submitted a 1997 Command History completed by the commanding officer of the U.S.S. Florida.  In that document, the commanding officer noted the following, "On a sad note, the patrol was briefly interrupted by a tragic medical causal onboard the ship."

In December 2013, the AOJ determined that the 1997 Command History of the U.S.S. Florida submitted by the Veteran confirmed a death onboard the ship in early 1997.  Thus, the AOJ concluded that the Veteran's reported in-service stressor was considered corroborated.  In the February 2014 rating decision and the May 2014 SOC, the AOJ stated that the Veteran's description of his stressor aboard the U.S.S. Florida during his VA examination was consistent with the circumstances of his service, and that occurrence of his stressor was conceded.  The Board points out that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor, to include the Veteran's own personal participation.   See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).   

In light of this evidence, the Board finds that the Veteran's in-service stressor of witnessing a fellow sailor aboard the U.S.S. Florida has been verified.  Thus, the remaining questions are whether the Veteran has a valid diagnosis of PTSD under the DSM-5 criteria, and whether that diagnosis is related to this in-service stressor.

In October 2013, the Veteran was seen by Dr. R.S., a VA psychologist.  The Veteran reported what he felt were mental health issues that had contributed to the dysfunction in his life.  He stated that he was recently released from prison after serving three and a half years for embezzlement.  The Veteran reported symptoms including intrusive thoughts, memories, and nightmares, avoidance behaviors, negative alterations in thoughts and moods, and hypervigilance, which  Dr. R.S. found was consistent  PTSD due to his traumatic experiences during military service.  Dr. R.S. also noted symptoms indicating bipolar disorder.  The Veteran's symptoms also included depression with abrupt shifts to hypomania for three to five days.  The Veteran stated that he had experienced these symptoms since he was young, and that they had contributed to his problems in the military, his past marriages, and his legal problems.

The Veteran reported receiving treatment for "stress" in 2006, and for substance abuse while incarcerated.  With regard to his military service, the Veteran stated that he received commendations for his service, but was also reprimanded for his apathy at times.  Dr. R.S. noted that it appeared that the Veteran's mental health problems had contributed to the past dysfunction in his life.  Dr. R.S. rendered DSM-5 diagnoses of PTSD and bipolar II disorder.

With regard to the DSM-5 criteria, Dr. R.S. noted two stressors.  First, the Veteran reported the incident when he watched a fellow sailor die while on watch.  He stated that he was still bothered by this incident because no one helped the sailor.  Additionally, the Veteran reported the explosion aboard the submarine and seeing people die.  He stated that he was fearful for his own life because he thought the submarine had been attacked.  With regard to Criterion B, the Veteran reported intrusive symptoms, including nightmares.  He also stated that he was told by a prior therapist that he had experienced dissociative symptoms.  Additionally, the Veteran reported physiological reactions in response to reminders of his traumas.  With regard to Criterion C, Dr. R.S. noted symptoms of avoidance of thoughts and memories, as well as some situations, associated with the stressors.  With regard to Criterion D, the Veteran was found to experience negative alterations in cognitions and mood associated with his stressors, including persistent negative beliefs about himself, others, or the world; as well as persistent negative emotional states and anhedonia.  With regard to Criterion E, Dr. R.S. noted marked alterations in arousal and reactivity associated with the traumatic events. Including irritability and anger outbursts, past reckless behaviors, hypervigilance, concentration problems, and sleep disturbances.  Overall, Dr. R.S. found that the Veteran's reported symptoms and his behavioral presentation were consistent with a PTSD diagnosis.  With regard to the Veteran's self-report questionnaire, Dr. R.S. noted that the Veteran completed a PTSD checklist, and that his score was above the established screening levels of distress usually associated with PTSD.
 
In support of his claim, the Veteran submitted a November 2013 letter from Dr. R.S. that noted that the Veteran was diagnosed with PTSD and bipolar disorder.  Temporary limitations included anxiety in crowded situations, concentrations problems, mood management problems and stress management difficulties.  Permanent limitations included drastic changes in mood, including manic symptoms, and required ongoing pharmacotherapy.  The psychologist did not address the etiology of those diagnoses.

In a November 2013 VA treatment record, Dr. R.S. noted that the Veteran displayed PTSD symptoms, including re-experiencing his traumatic experiences, avoidance, hypervigilance, and mood changes, as well as bipolar symptoms, including an unstable mood due to large impulsive purchases, difficulty sleeping, hypersexual behavior, and anti-social behavior.  The psychologist noted a history of alcohol dependence, but that the Veteran had been sober for six years.  The psychologist also noted that the Veteran's mental health history contributed to the past dysfunction in his life including divorces, military behavior problems, illegal activity, and financial problems.  The psychologist rendered DSM-5 diagnoses of PTSD and bipolar II disorder.  In another November 2013 VA treatment record, the Veteran's VA psychologist noted that the Veteran appeared to be experiencing PTSD and bipolar II symptoms leading to a history of social, occupations, and personal dysfunction.

In November 2013, Dr. E.K., a VA psychologist conducted a mental health consultation.  The Veteran stated that he experienced a number of traumatic experiences from his military career, but that the experience he wanted to focus on was when the sailor died while on watch.  Dr. E.K. noted that the Veteran did have a DSM-5 diagnoses of PTSD and bipolar II disorder.  

With regard to the DSM-5 diagnostic criteria, Dr. E.K. again noted the Veteran's in-service stressor.  The Veteran's symptoms included daily recurrent, involuntary, and intrusive memories of the stressor; recurrent distressing dreams of the stressor two times a weeks; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of his in-service stressor; and marked physiological reactions to the internal or external cues, including tightness in his chest.  Additionally, the Veteran was found to engage in avoidance of distressing memories, thoughts, or feelings, as well as external reminders, of his in-service stressor.  The Veteran reported that, prior to being incarcerated, his avoidance symptoms were more severe since he had more opportunities to come into contact with external reminders.  Other noted symptoms included persistent and exaggerated negative beliefs or expectations; persistent, distorted cognitions about the cause of or consequence of the trauma; persistent negative emotional state; markedly diminished interest or participation in significant feelings; feelings of detachment pr estrangement from others; and a persistent inability to experience positive emotions.  The Veteran was also noted to experience irritable behavior and angry outbursts reckless or self-destructive behavior; hypervigilance; an exaggerated startle response; problems with concentration; and sleep disturbances.  

Overall, these disturbances were found to cause significant distress/impairment in the Veteran's social, occupation, and other areas of function, and were not attributable to the effects of substances or another medical condition.  Dr. E.K. concluded that the Veteran met the DSM-5 criteria for PTSD, and recommended a prolonged exposure course lasting eight to twelve weeks.

In January 2014, the Veteran underwent a VA examination to address the nature and etiology of any acquired psychiatric disorder, including PTSD.  During the examination, the Veteran reported symptoms such as decreased motivation and self-esteem; sleep disturbances, including nightmares three times per week; feelings of depression; anxiety; panic attacks; a history of suicidal ideation; and impaired impulse control.

The examiner found that the Veteran did not have a diagnosis of PTSD.  With regard to whether the Veteran had any mental disorder, the examiner opined that such could not be determined without resort to mere speculation.  The examiner opined that the Veteran's self-report was not credible, and that his objective test results were consistent with individuals who feign and/or exaggerate severe symptoms for the sake of achieving some secondary gain.  The examiner opined that the Veteran's self-report of his symptoms were presented in a manner suggestive of over-dramatization of distress.  The examiner found that, although the Veteran's stressors were likely stressful and unfortunate, it was unlikely that they were severe enough to reasonably account for the extreme symptoms that the Veteran was claiming.  

With regard to the Veteran's reported stressor, the examiner stated that the stressor concerning the death of a fellow sailor would meet the standard for Criterion A, but that the Veteran's self-report was found to be not credible.  With regard to the explosion aboard the U.S.S. Silversides, the examiner stated that the stressor met the standard for Criterion A, but that again the Veteran's self-report was found to be not credible.  Because the examiner determined that the Veteran's self-reported stressors were not found to be credible, the examiner determined that evaluation of the full PTSD diagnostic criteria could not be determined without resort to mere speculation.  Additionally, the examiner stated that an evaluation of the Veteran's symptoms could not be completed without resort to mere speculation.

In May 2014, the Veteran underwent another VA examination.  The examiner noted that he did not have a diagnosis that conformed to the DSM-5 criteria; however, the examiner diagnosed the Veteran with bipolar disorder.  The examiner found that the Veteran's bipolar disorder resulted in occupation and social impairment with reduced reliability and productivity.  The examiner noted a review of the entire record, including the Veteran's VA treatment records and the January 2014 VA examination.  The examiner relied on the history provided in the January 2014 examination.  With regard to his in-service stressor, the Veteran reported the death of his fellow sailor and stated that it was very stressful.  The examiner found that this was sufficient to meet Criterion A of DSM-5, as the Veteran witnessed, in person, the traumatic event; however, the examiner found that the Veteran did not meet the remaining criteria under DSM-5 for diagnosis of PTSD.  The Veteran symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and passive suicidal ideation, impaired impulse control, feelings of hopelessness, and elevated or euphoric mood.

Like the January 2014 examiner, the May 2014 examiner found that the Veteran's responses were not reliable due to what he perceived to be the Veteran's careful and attentive endorsement of an extreme number of deviant test items.  Again, the examiner found that the Veteran greatly exaggerated and/or feigned his level of symptomatology.  As a result of the Veteran's allegedly unreliable self-report, the examiner opined that he could not opine as to whether the Veteran met the diagnostic criteria for PTSD without resorting to mere speculation.  This statement is a non-opinion that neither supports nor weighs against the Veteran's claim; thus, it is accorded no probative weight.

VA is not free to ignore a medical opinion or pertinent medical findings (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject such a medical opinion based on its own medical judgment (see Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)), even if the opinion is based on lay assertions.  The fact that the medical opinions of record, including the mental health assessments completed by the Veteran's VA treating psychologists, were based, in part, on the Veteran's lay assertions does not diminish the probative value of the opinions unless the lay statements are deemed not credible.  Such is not the case here.  The Board notes that both the January 2014 and May 2014 VA examiners found the Veteran's self-report of his symptoms to be unreliable and possibly exaggerated.  However, the Veteran is competent to reopen his own symptoms and in-service experiences, and the Board finds no reason to question his veracity.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In particular, the Board notes that the Veteran's statements and description of his symptoms was accepted by two VA psychologists for the purpose of establishing an initial diagnosis of PTSD in accordance with DSM-5 and providing treatment for that disability.  Furthermore, the Board notes that the Veteran consistently described his in-service experiences and symptomatology in the course of VA treatment records, through his lay statements, and during his VA examinations, and his statements regarding witnessing the death of sailor aboard the U.S.S. Florida have been corroborated by the 1997 Command History and conceded by VA.

As noted above, the Veteran has been examined by both his VA treating mental health professionals and two VA examiners.  Although the January 2014 VA examiner and Drs. R.S. and E.K. rendered conflicting opinions, mainly on the question of whether or not the Veteran's met the DSM-5 criteria for PTSD, after careful review, the Board finds that these opinions, at least, are in relative equipoise.

The January 2014 VA examination report reflects that the VA examiner, a psychologist, reviewed the Veteran's entire claims, conducted an interview with the Veteran, and rendered an opinion in accordance with the DSM-5 criteria.  The examination report reflects full consideration of all the pertinent evidence of record, to include the Veteran's statements, and included a complete rationale with supporting data.  See Nieves-Rodriguez v. Peake,  22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Likewise, the opinions from Drs. R.S. and E.K. reflect full consideration of the Veteran's medical history, including his in-service stressor and his post-service mental health history.  The opinions also provide clear explanations as to why the Veteran met the DSM-5 criteria for a diagnosis of PTSD.  See Nieves-Rodriguez, supra; Stefl, supra.

Although the authors of these opinions, all mental health professionals, reached different conclusions, they were based on similar facts.  The Board thus finds that the competent, probative medical opinion evidence on the question of whether the Veteran meets the DSM-5 criteria for a diagnosis of PTSD is, at least, in relative equipoise.  Moreover, in explaining how the diagnostic criteria were met, the opinions from Drs. R.S. and E.K. attribute the Veteran's to his military service, to include his verified stressors; this meets the third element of 38 C.F.R. § 3.304(f).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Given the totality of the competent lay and medical evidence of record- to particularly include the Veteran's lay statements regarding his in-service experiences, the objective evidence essentially corroborating the occurrence of his alleged stressor aboard the U.S.S. Florida, and the medical evidence on the questions of diagnosis and the existence of a nexus between the Veteran's symptoms and the corroborated stressor-and with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for PTSD are met.


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, the Veteran's claim is reopened.

Service connection for PTSD is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.

As noted above,  the Veteran's available VA treatment records and the May 2014 VA examination indicate that he has also been diagnosed with bipolar disorder.  While service connection has been granted for PTSD, there remain questions as to the validity of any other diagnosis(es) of an acquired psychiatric disorder(s); and, if validly diagnosed, the relationship, if any, between each such diagnosis and either the Veteran's military service, to include his established in-service  stressor, or his now service-connected PTSD.

In this regard, the Board notes that, although the May 2014 VA examiner diagnosed the Veteran with bipolar II disorder and opined that such was not related to his military service because the was no evidence that the Veteran was diagnosed with bipolar disorder in service, and that bipolar disorder was not diagnosed until fifteen years after his discharge, the examiner failed to address the Veteran's lay statements regarding the onset and continuity of the symptoms associated with his bipolar disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 30-31 (2007) (examination inadequate where the examiner relied on the lack of evidence in service treatment records to provide negative opinion).  Furthermore, insofar as the examiner relied upon the absence of treatment following service, the Board notes that the January 2014 VA examination noted the Veteran complaints of philosophical differences with the military in 1999, and in 2010, he reported depression "off and on" since leaving the military.

Furthermore, although Dr. E.K. and Dr. R.S. diagnosed with the Veteran with bipolar disorder, neither psychologist provided an opinion, with a clearly-stated rationale, addressing its etiology.

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claim for service connection for an acquired psychiatric disorder other than PTSD, and that further opinion-based on full consideration of the Veteran's documented history and assertions, and supported by a clearly-stated rationale-is needed to resolve the claim remaining on appeal.    See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 21 Vet. App. 319 (2007).

The Board also notes that potentially pertinent VA mental health treatment records may be outstanding.  Besides the two VA examination reports, the Veteran's claims file currently contains VA treatment records dated from October 2013 to February 2014 from the Minneapolis VA Medical Center (VAMC).  However, in the January 2014 VA examination report, the examiner discussed treatment records from 1999, 2000, and 2010, but those records are not associated with the claims file.  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all pertinent, outstanding treatment records, including treatment records dated prior to October 2013 and since February 2014, following the procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining appeal (to include as regards any pertinent, private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran dated prior to October 2013 and since February 2014.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain a  medical opinion from an appropriate mental health clinician-preferably, a psychiatrist or psychologist.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the medical professional selected to provide the opinion.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the report must reflect full consideration of the Veteran's documented history and assertions.

The examiner should clearly identify all psychiatric disability(ies) other than PTSD currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved), to particularly include bipolar disorder or anxiety.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgement, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in or is otherwise medically related to the Veteran's military service, to include the established in-service stressor of witnessing a fellow sailor die while standing watch; or, if not, 

(b) was caused OR aggravated (worsened beyond the natural progression) by the Veteran's now service connected PTSD.  If aggravation by service-connected PTSD is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted,  adjudicate the matters remaining on appeal in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority.

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


